Determination of respondent, dated August 29, 2012, which found that petitioner violated New York City Traffic Rules (34 RCNY) § 4-08 (c) (3), unanimously annulled, on the law, without costs, the petition in this proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Michael D. Stallman, J.], entered on or about May 1, 2013), granted, and respondent directed to remit to petitioner the $115 fine and $185 towing fee.
At a hearing held on the summons issued by respondent alleging that petitioner violated the traffic rules (34 RCNY 4-08 [c] [3]) by parking in a bus stop, petitioner submitted a series of high-quality photographs of the street where he was parked and provided sworn testimony explaining the photographs’ context and relationship to one another, which established that he was *511lawfully parked at a distance of approximately half a block from the bus stop, thereby rebutting the prima facie case established by the summons (see Vehicle and Traffic Law § 238 [1]; 19 RCNY 39-08 [f] [4]). Respondent failed to call any witness or to produce “additional evidence” to refute petitioner’s showing (see Matter of Gruen v Parking Violations Bur. of City of N.Y., 58 AD2d 48, 50 [1st Dept 1977]; Matter of Rosen v New York City, 2014 NY Slip Op 30137[U], *5 [Sup Ct, NY County 2014]).
Concur—Acosta, J.E, DeGrasse, Richter, Manzanet-Daniels and Feinman, JJ.